UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1263



LOUIS A. RODRIGUEZ, SR.,

                                              Plaintiff - Appellant,

          versus


RIDGEWOOD SAVINGS BANK,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-2077-A)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Louis A. Rodriguez, Sr., Appellant Pro Se. Grady Craven Frank, Jr.,
Rebecca Everett Kuehn, LECLAIR RYAN, P.C., Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Louis A. Rodriguez, a former resident of Queens, New York, now

residing in Alexandria, Virginia, appeals the district court’s

order granting Defendant Ridgewood Savings Bank’s motion to dismiss

his complaint.   After a review of the record, we find that the

district court properly dismissed this action for lack of personal

jurisdiction over Defendant. See Helicopteros Nacionales de Colom-

bia S.A. v. Hall, 466 U.S. 408, 415-16 (1984).

     We accordingly affirm the district court’s order.     We deny

Rodriguez’s motion to amend his complaint and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2